ASSET PURCHASE AGREEMENT

Made as of the date of acceptance set out below



Between




     MCINTOSH & MORAWETZ INC., in its capacity as Interim Receiver and Receiver
and Manager of FuelMaker Corporation and not in its personal capacity and
without personal or corporate liability (the “Receiver” or “Vendor”)



and






MTM S.r.l.
(the “Purchaser”)




--------------------------------------------------------------------------------

TABLE OF CONTENTS   RECITALS            1  ARTICLE 1 – INTERPRETATION    1 
Section    1.1    Definitions    1  Section    1.2    Interpretation Not
Affected by Headings, etc    4  Section    1.3    Extended Meanings    5 
Section    1.4    Schedules    5  ARTICLE 2 – OFFER    5  Section    2.1   
Irrevocable Offer    5  Section    2.2    Acceptance and Binding Effect    5 
ARTICLE 3 – SALE AND PURCHASE    6  Section    3.1    Sale and Purchase of
Assets    6  Section    3.2    “As is, Where is”    6  Section    3.3    Assumed
Obligations    6  Section    3.4    Excluded Obligations    6  Section    3.5   
Payment of the Purchase Price    6  Section    3.6    Adjustment to Purchase
Price    7  Section    3.7    Exchange    8  Section    3.8    Allocation of
Purchase Price    8  Section    3.9    Taxes    8  ARTICLE 4 – REPRESENTATIONS
AND WARRANTIES    9  Section    4.1    Purchaser’s Representations    9 
Section    4.2    Vendor’s Representations    10  ARTICLE 5 – CONDITIONS    10 
Section    5.1    Conditions - Purchaser    10  Section    5.2    Conditions –
Vendor    11  Section    5.3    Appointment, Approval and Vesting Orders    11 
Section    5.4    Non-Satisfaction of Conditions    12  ARTICLE 6 – EMPLOYEE
MATTERS    12  Section    6.1    Offers    12  ARTICLE 7 – CLOSING    12 
Section    7.1    Closing    12  Section    7.2    Purchaser’s Deliveries on
Closing    12  Section    7.3    Vendor’s Deliveries on Closing    13  Section 
  7.4    Purchaser’s Acknowledgement    13  Section    7.5    Possession of
Assets    13  Section    7.6    Access to Assets and Operations Prior to
Closing    14  Section    7.7    Access to Debtor’s Premises    14  Section   
7.8    Risk    15  Section    7.9    Arbitration    15  Section    7.10
Termination    15  Section    7.11 Books and Records    16  Section    7.12
Breach by Purchaser    16  Section    7.13 Change Debtor’s Name    16  Section 
  7.14 Termination of Contractor Agreements    16 


--------------------------------------------------------------------------------

ARTICLE 8 – GENERAL    16                     Section    8.1    Further
Assurances    16                     Section    8.2    Notice    17             
       Section    8.3    Time    18                     Section    8.4   
Currency    18                     Section    8.5    Survival    18             
       Section    8.6    Benefit of Agreement    18                     Section 
  8.7    Entire Agreement    18                     Section    8.8   
Paramountcy    19                     Section    8.9    Severability    19     
               Section    8.10 Vendor’s Capacity    19                   
 Section    8.11 Governing Law    19                     Section    8.12
Commission    19                     Section    8.13 Counterparts    19  ARTICLE
9 – TIME FOR ACCEPTANCE    19  Schedule    1.1(3) – Appointment Order     
Schedule    1.1(5) – Assets      Exhibit A to Schedule 1.1(5)      Schedule   
1.1(11) – Certifications      Schedule    1.1(14) – Contracts      Schedule   
1.1(20)– Excluded Assets      Schedule    3.3(1) - Standard Warranty Forms     
Schedule    3.8 – Allocation of Purchase Price      Schedule    5.3(1)(a) –
Approval and Vesting Order      Schedule    7.2(b) – Bill of Sale and
Assignment     


--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Agreement is made as of the date of acceptance set out below, between

MCINTOSH & MORAWETZ INC., in its capacity as Interim Receiver and Receiver and
Manager of FuelMaker Corporation and not in its personal capacity and without
personal or corporate liability (the “Vendor”)



and






  MTM S.r.l.
(the “Purchaser”)






RECITALS




A. By executing and delivering this Agreement to McIntosh & Morawetz Inc., the
Purchaser hereby makes an irrevocable offer to purchase the Assets and to
complete the Transaction contemplated hereby, subject to the terms and
conditions hereof (the “Offer”).

B. Upon the Offer being accepted by the Vendor in accordance with Section 2.2 of
this Agreement, the Vendor agrees to sell and the Purchaser agrees to purchase
the Assets and complete the Transaction contemplated hereby subject to the terms
and conditions hereof.

FOR VALUE RECEIVED, the parties agree as follows:



ARTICLE 1 – INTERPRETATION






Section 1.1 Definitions






  In this Agreement:




(1) “Acceptance Date” means the date that the Vendor accepts the Offer by
executing and delivering this Agreement.

(2)      “Agreement” means this asset purchase agreement.   (3)     
“Appointment Order” means the Order of the Court appointing McIntosh & Morawetz
 

Inc. as Receiver, a copy of which is attached hereto as Schedule 1.1(3).

(4)      “Approval and Vesting Order” has the meaning set out in Section
5.3(1)(a).   (5)      “Assets” means the right, title and interest of the Debtor
in and to all of (i) the personal  

property of the Debtor as described in Schedule 1.1(5), (ii) the Contracts,
(iii) subject to Section 7.11, the Books and Records, and (iv) the proprietary
information agreements in favour of the Debtor entered into by former employees,
agents and independent contractors of the Debtor but, notwithstanding the
generality of the foregoing, excluding the Excluded Assets.

(6) “Assumed Obligations” has the meaning set out in Section 3.3.

--------------------------------------------------------------------------------

(7) “Books and Records” means all of the books and records relating to the
Assets, including sales and production documents, manufacturing, purchase,
repair and warranty records, manuals, production and inventory records, bills of
material, cost records, engineering information, customer invoices and purchase
orders, supplier lists and customer and supplier information, advertising and
promotional materials, software programs (to the extent of the Debtor’s interest
therein), manuals and data, research and development records, documentation for
product certifications and approvals, and other similar books, records, files
and documents related to the Assets (whether in written, printed or electronic
form) in the possession or control of the Vendor at Closing.

(8) “Building Assets” means any boilers, chillers, HVAC equipment, air handlers,
filtration equipment, lighting, piping, ductwork, or power distribution
equipment or wiring that is affixed to the building infrastructure of the
Debtor’s Premises and any other fixtures, but excluding custom gas fittings
located in the clean rooms and burn-in rooms, which fittings shall be Assets.

(9) “Business” means the business carried on currently and prior to the date of
this Agreement by the Debtor primarily consisting of designing, manufacturing,
selling, distributing, installing and servicing natural gas refueling systems
for motor vehicles in residential and commercial markets.

(10) “Business Day” means a day on which banks are open for business in the City
of Toronto but does not include a Saturday, Sunday or statutory holiday in the
Province of Ontario.

(11)      “Certifications” means the certifications listed in Schedule 1.1(11).
  (12)      “Closing” means the successful completion of the Transaction.  
(13)      “Closing Date” means the date on which the Approval and Vesting Order
is granted or  

such later date as agreed to in writing by the parties, but not later than May
15, 2009.

(14)      “Contracts” means the customer purchase orders described in Schedule
1.1(14).   (15)      “Court” means the Ontario Superior Court of Justice
(Commercial List).   (16)      “Debtor” means FuelMaker Corporation.   (17)     
“Debtor’s Premises” means the leasehold premises occupied by the Debtor and
having  

the municipal address of 70 Worchester Road, Toronto, Ontario.

(18)      “Deposit” has the meaning set out in Section 3.5(1)(a).   (19)     
“Employees” has the meaning set out in Section 6.1(1).   (20)      “Excluded
Assets” means the assets described in Schedule 1.1(20).   (21)      “ETA” means
the Excise Tax Act (Canada).   (22)      “GAAP” means generally accepted
accounting principles in effect from time to time in  

Canada, including those principles set forth in the Handbook of the Canadian
Institute of Chartered Accountants or any successor institute, consistently
applied.

--------------------------------------------------------------------------------

(23)      “Greenfield” means Greenfield AG, a Swiss corporation.   (24)     
“Greenfield License Agreement” means collectively that license agreement with an
 

effective date of August 5, 1989, entered into by the Debtor and Sulzer Brothers
Limited, as amended by the amendment entered into by the Debtor and Sulzer
Brothers Limited with an effective date of March 19, 1990; the amendment, styled
as “Amendment #1”, entered into by the Debtor and Sulzer Burckhardt Engineering
Works Limited with an effective date of April 7, 1994; the amendment, styled as
“Amendment #2”, entered into by the Debtor and Sulzer Burckhardt Engineering
Works Limited with an effective date of September 25, 1995; the Assignment of
License Agreement entered into by the Debtor, Sulzer AG and Burckhardt
Compression AG on December 23, 2002; the Assignment of License Agreement entered
into by the Debtor and Greenfield dated February 13, 2003; the Assignment of
License Agreement as Amended between the Debtor, HondaSub (as defined below) and
Honda dated May 6, 2004; and the amendment, styled as “Amendment #3”, entered
into by Greenfield, HondaSub and Honda dated March 18, 2008.

(25) “Greenfield Sublicense Agreement” means the Sublicense Agreement between
HondaSub and the Debtor dated May 6, 2004 in respect of certain rights under the
Greenfield License Agreement.

(26)      “GST” means all goods and services and harmonized sales taxes payable
under the ETA.   (27)      “HRA” means the home refueling appliance developed or
manufactured by the Debtor.   (28)      “Honda” means American Honda Motor Co.,
Inc., a corporation formed under the laws  



of the State of California.




(29)      “HondaSub” means 2045951 Ontario Inc.   (30)      “HondaSub APA” means
the asset purchase agreement dated as of April 30, 2009  

between HondaSub, as vendor, Honda and the Purchaser for the sale of certain
assets of HondaSub to the Purchaser.

(31) “Intellectual Property” means (i) Patents; and (ii) inventions,
trade-marks, trade-mark applications and registrations, trade names, trade name
registrations, brand names, business names, domain names, service marks, service
mark registrations, designs, copyrights, copyright applications and
registrations, industrial designs, industrial design applications and
registrations, trade secrets, know-how, show-how, computer systems and software,
including the content of all documentation relating thereto, related object and
source codes therefore, and any other proprietary, intellectual property and
other rights relating to any or all of the foregoing anywhere in the world.

(32) “IP and Support Agreement” means the IP and Support Agreement between
HondaSub, Honda and the Debtor dated July 23, 2004 under which the Debtor
transferred certain Intellectual Property to HondaSub in exchange for support.

(33) “IP License Agreement” means the license agreement between HondaSub, Honda
and the Debtor dated July 23, 2004 under which HondaSub granted a non-exclusive
license to the Debtor in respect of Intellectual Property acquired by HondaSub
pursuant to the IP and Support Agreement.

--------------------------------------------------------------------------------

(34)      “Inventory” has the meaning set out in Schedule 1.1(5).   (35)     
“Inventory Amount” means CAD$3,488,088.96.   (36)      “Notice” has the meaning
set out in Section 8.2.   (37)      “Offer” has the meaning set out in Recital
A.   (38)      “Patents” means all patents (including design patents), patent
applications (including  

design patent applications), invention disclosures, certificates or models of
utility, and other rights of invention, worldwide necessary to or used in the
Intellectual Property, including any reissues, divisions, continuations and
continuations-in-part, provisionals, reexamined patents or other applications or
patents claiming the benefit of the filing date of any such application or
patent.

(39) “Purchase Price” means the sum of $3,271,868.50 payable as set out in
Section 3.5 and adjusted as set out in 0.

(40) “Refueling Technology” means natural gas compression and refueling
equipment and appliances and related research and technology and know-how
related to the design and manufacture of natural gas compression and refueling
equipment and appliances, including the HRA and VRA.

(41)      “Tax Act” means the Income Tax Act (Canada).   (42)      “Tax Refunds”
means any amounts owed to the Debtor in respect of taxes (at present or  

in the future), including amounts arising as a result of the deemed overpayment
of taxes and interest in respect thereof, and any claim or right of the Debtor
to any present or future refund, rebate or credit in respect of taxes or other
amounts payable pursuant to the Tax Act, the Canada Pension Plan, the Employment
Insurance Act (Canada) or any other taxation statute.

(43) “Time of Closing” means 2:00 p.m. (Toronto time) on the Closing Date or
such other time on the Closing Date as the parties may mutually agree.

(44) “Transaction” means the transaction of purchase and sale contemplated by
this Agreement.

(45)      “Transfer Taxes” has the meaning specified in Section 3.9.   (46)     
“VRA” means the vehicle refueling appliance developed or manufactured by the
Debtor.  

Section 1.2 Interpretation Not Affected by Headings, etc.

     The division of this Agreement into sections and the insertion of headings
are for convenience of reference only and shall not affect the construction or
interpretation of this Agreement. Unless otherwise indicated, all references to
a “Section” followed by a number and/or a letter refer to the specified section
of this Agreement. The terms “this Agreement”, “hereof”, “herein” and
“hereunder” and similar expressions refer to this Agreement and not to any
particular section hereof.

--------------------------------------------------------------------------------



Section 1.3 Extended Meanings




     Words importing the singular include the plural and vice versa, words
importing gender include all genders and words importing persons include
individuals, partnerships, associations, trusts, unincorporated organizations,
corporations, limited liability companies and governmental authorities. The term
“including” means “including, without limitation,” and such terms as “includes”
have similar meanings.



Section 1.4 Schedules




The following Schedules are incorporated in and form part of this Agreement:

Schedule    1.1(3)                         Appointment Order  Schedule   
1.1(5)                         Assets  Exhibit A to Schedule 1.1(5)             
           Inventory  Schedule    1.1(11)                       
 Certifications  Schedule    1.1(14)                         Contracts 
Schedule    1.1(20)                         Excluded Assets  Schedule    3.3(1) 
                       Standard Warranty Forms  Schedule    3.8                 
       Allocation of Purchase Price  Schedule    5.3(1)(a)                     
   Approval and Vesting Order  Schedule    7.2(b)                         Bill
of Sale and Assignment          ARTICLE 2 – OFFER 




Section 2.1 Irrevocable Offer




     The Purchaser hereby makes an irrevocable offer to McIntosh & Morawetz
Inc., in its capacity as Receiver of the property and undertaking of the Debtor,
with no personal or corporate liability, to purchase the Assets and to complete
the Transaction contemplated hereby, subject to the terms and conditions hereof.



Section 2.2 Acceptance and Binding Effect




     The Offer may be accepted by the Vendor at any time prior to May 6, 2009 by
executing and delivering this Agreement to the Purchaser. The Purchaser
acknowledges and agrees that McIntosh & Morawetz Inc. has no obligation to
accept the Offer or any other offer made by the Purchaser, either before or
after its appointment as Receiver, and neither the Vendor nor HondaSub will have
any personal or corporate liability to the Purchaser in connection with the
Offer made hereby.

--------------------------------------------------------------------------------



ARTICLE 3– SALE AND PURCHASE






Section 3.1 Sale and Purchase of Assets




     Subject to the terms and conditions hereof, the Vendor, exercising the
powers of sale granted pursuant to the Appointment Order, shall sell to the
Purchaser and the Purchaser shall purchase the Assets on the Closing Date.



Section 3.2 “As is, Where is”




     The Purchaser acknowledges that the Vendor is selling the Assets on an “as
is, where is” basis as they shall exist on the Closing Date. The Purchaser
further acknowledges that it has entered into this Agreement on the basis that
the Vendor does not guarantee title to the Assets and that the Purchaser has
conducted such inspections of the condition of and title to the Assets as it
deemed appropriate and has satisfied itself with regard to these matters. No
representation, warranty or condition is expressed or can be implied as to
title, encumbrances, description, fitness for purpose, merchantability,
condition, quantity or quality or in respect of any other matter or thing
whatsoever concerning the Assets or the right of the Vendor to sell same save
and except as expressly represented or warranted herein. Without limiting the
generality of the foregoing, any and all conditions, warranties or
representations expressed or implied pursuant to the Sale of Goods Act (Ontario)
or similar legislation (including the implied conditions and warranties of
fitness for purpose and merchantability) do not apply hereto and have been
waived by the Purchaser. The description of the Assets contained in the
Schedules hereto is for the purpose of identification only. No representation,
warranty or condition has or will be given by the Vendor concerning completeness
or the accuracy of such descriptions.



Section 3.3 Assumed Obligations




(1) In connection with its acquisition of the Assets, the Purchaser shall assume
the liabilities and obligations of the Debtor under (i) the Contracts
(collectively, the “Assumed Obligations”), provided however, that if consent to
assignment of any particular Contract is required and not obtained by the
Purchaser, the Purchaser shall not be responsible for arrears under such
Contract and (ii) product warranties related to products of the Debtor
manufactured or sold on or before the Closing Date that remain under warranty,
which warranties have terms and conditions no more onerous than those set out in
the standard warranty forms attached hereto as Schedule 3.3(1).

(2) On Closing, the Purchaser shall enter into an assumption agreement with
respect to the Assumed Obligations, in form and substance satisfactory to the
Purchaser and the Vendor.



Section 3.4 Excluded Obligations




     Other than the Assumed Obligations, the Purchaser shall not assume and
shall not be liable for any other liabilities or obligations of the Debtor.



Section 3.5 Payment of the Purchase Price




(1) The Purchaser shall pay the Purchase Price as follows:

--------------------------------------------------------------------------------

(a)      the sum of $300,000, the receipt of which the Vendor acknowledges,
shall be paid by the Purchaser upon execution of this Agreement as a deposit
(the “Deposit”) to be held by the Vendor in trust until the Time of Closing and
credited toward the Purchase Price upon Closing; and   (b)      the balance of
the Purchase Price after crediting the Deposit shall be satisfied by the payment
of $2,296,960 in cash at the Time of Closing and the assumption of the Assumed
Obligations.  

(2) The Vendor agrees to cause the Deposit to be placed into an interest bearing
account or certificate of deposit, with all interest earned or accrued thereon
to be paid or credited to the Purchaser at the Time of Closing or on any valid
termination of this Agreement or returned to the Purchaser if the Offer is not
accepted on or before May 6, 2009, unless the Purchaser forfeits the Deposit as
provided below in which event the interest shall be paid to the Vendor. Unless
otherwise agreed, all amounts payable to the Vendor either by way of Deposit or
at the Time of Closing shall be paid to the Vendor by wire transfer in
immediately available funds to:

FIELD NAME    FORMAT FOR USD PAYMENT 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

DESTINATION BANK    JP MORGAN CHASE BK, NEW YORK  OR    SWIFT BIC CHASUS33 
INTERMEDIARY BANK    FED ABA 021000021 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

BENEFICIARY’S BANK    ROYAL BANK OF CANADA, TORONTO      200 BAY STREET,
TORONTO      ON M5J 2J5      SWIFT BIC ROYCCAT2 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

BENEFICIARY    McIntosh & Morawetz Inc., Interim Receiver      and Manager of
FuelMaker Corporation – A/C      # 00002 4085098 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Section 3.6 Adjustment to Purchase Price




(1) The Purchase Price shall be increased or decreased, in the event that the
gross book value of Inventory based on the results of a physical count of
Inventory conducted immediately prior to Closing is: (a) greater than 110% of
the Inventory Amount, or (b) less than 90% of the Inventory Amount. In the case
of clause (a), the Purchase Price shall be increased dollar-for-dollar by the
difference between the gross book value of Inventory based on the results of
such count and the Inventory Amount. In the case of clause (b), the Purchase
Price shall be decreased dollar-for-dollar by the difference between the
Inventory Amount and the gross book value of Inventory based on the results of
such count.

(2) Any adjustment to the Purchase Price calculated in Canadian dollars under
this 0 shall be converted into United States dollars in accordance with Section
3.7 using the applicable exchange rate as of the Closing Date.

(3) If any dispute arises under this 0 as to any adjustment of the Purchase
Price, such dispute will be determined in accordance with Section 7.9.

--------------------------------------------------------------------------------



  Section 3.7 Exchange




     For the purposes of this Agreement, any monetary conversion from the
currency of Canada (or any other foreign country) to United States currency
shall be calculated using the applicable noon exchange rate posted on the
website of the Bank of Canada (http://www.bank-banque-canada.ca) as of the
applicable measurement date.



  Section 3.8 Allocation of Purchase Price




     The Purchase Price shall be allocated among the Assets prior to Closing in
accordance with Schedule 3.8.



  Section 3.9 Taxes




(1) The Purchaser shall pay upon Closing, in addition to the Purchase Price, all
applicable federal and provincial taxes exigible in connection with the purchase
and sale of the Assets including, without limitation, GST and Ontario retail
sales tax (“RST”) (collectively, “Transfer Taxes”). Notwithstanding the
foregoing, on or before the Closing Date, the Purchaser will provide to the
Vendor an appropriate purchase exemption certificate with respect to inventories
of goods acquired for resale, manufactured for sale or for incorporation or
processing into goods for sale, and qualifying production equipment and
machinery, for purposes of substantiating exemptions from RST in respect of the
acquisition of these assets. Subject to the indemnity below in Section 3.9(2),
the Vendor and the Purchaser agree that the Vendor shall not charge and collect,
and the Purchaser shall not pay, any GST or RST in respect of the disposition of
the Assets listed in Schedule 1.1(5), paragraphs (c) to (g) inclusive. Subject
to the indemnity below in Section 3.9(2), the Vendor shall not charge and
collect, and the Purchaser shall not pay, GST or RST on the sale to the
Purchaser of the Assets listed in paragraphs (a) and (b) of Schedule 1.1(5) if
the Purchaser:

(a)      provides to the Vendor the RST purchase exemption certificate, as
specified above;   (b)      agrees to permit the Vendor to hire a common carrier
to export the goods from Canada as soon as is reasonably practicable after the
sale of the goods to the Purchaser;   (c)      will not acquire those goods for
consumption, use or supply in Canada before the exportation of the goods from
Canada;   (d)      after the sale of those goods and before the exportation of
those goods from Canada, will not cause the goods to be further processed,
transformed or altered in Canada except to the extent reasonably necessary or
incidental to its transportation; and   (e)      shall, as soon after the export
of the goods as is reasonably practicable, and in no event later than fifteen
(15) Business Days after the Purchaser imports the goods into Italy, provide the
Vendor with the following:  

--------------------------------------------------------------------------------

(i)      a copy of a B13 or other appropriate export declaration filed by the
Purchaser with the Canada Border Services Agency for the export of those goods
from Canada; and   (ii)      proof of importation of those goods into Italy.  

(2) The Purchaser agrees to indemnify and save the Vendor harmless from and
against all claims, assessments, actions, proceedings and demands for payment of
Transfer Taxes, including penalties and interest thereon in respect thereof, or
in lieu of, or for non-collection of, any Transfer Taxes. If section 182 of the
ETA applies to any amount paid by the Purchaser to the Vendor, those amounts
shall be increased so that the Vendor receives the same net amounts, after
deducting GST deemed collected, that it would have received had that legislative
provision not applied. This indemnity shall extend, without limitation, to
reasonable expenses of investigation and legal fees and expenses in connection
with claims, assessments, actions, proceedings and demands against the Vendor in
respect of the foregoing. The Purchaser shall indemnify the Vendor within five
(5) Business Days of written notice by the Vendor to the Purchaser of any such
amount requiring indemnification hereunder. This indemnity shall continue in
full force and effect subsequent to and notwithstanding the expiration or
termination of this Agreement and shall survive the closing and completion of
the transactions by this Agreement.

ARTICLE 4– REPRESENTATIONS AND WARRANTIES



Section 4.1 Purchaser’s Representations




The Purchaser represents and warrants to the Vendor that:

(a)      the Purchaser is a corporation duly incorporated, organized and
subsisting under the laws of Italy;   (b)      the Purchaser has all necessary
corporate power, authority and capacity to enter into this Agreement and to
perform its obligations and the execution and delivery of this Agreement and the
consummation of the transactions contemplated have been duly authorized by all
necessary corporate action on the part of the Purchaser;   (c)      the
Purchaser is not a party to, bound or affected by or subject to any indenture,
agreement, instrument, charter or by-law provision, order, judgment or decree
which would be violated, contravened or breached by the execution and delivery
by it of this Agreement or the performance by it of any of the terms contained
herein;   (d)      there is no suit, action, litigation, arbitration proceeding
or governmental proceeding, including appeals and applications for review, in
progress, pending or, to the best of the Purchaser's knowledge, threatened
against or relating to the Purchaser or any judgment, decree, injunction, rule
or order of any court, governmental department, commission, agency,
instrumentality or arbitrator which, in any case, might adversely affect the
ability of the Purchaser to enter into this Agreement or to consummate the
transactions contemplated and the Purchaser is not aware of any existing ground
on which any action, suit or proceeding may be commenced with any reasonable
likelihood of success;  

--------------------------------------------------------------------------------

(e)      this Agreement and all other documents contemplated hereunder to which
the Purchaser is or will be a party have been or will be, as at the Time of
Closing, duly and validly executed and delivered by the Purchaser and
constitutes or will, as at the Time of Closing, constitute legal, valid and
binding obligations of the Purchaser enforceable in accordance with the terms
hereof or thereof;   (f)      the Purchaser is a “WTO Investor” as defined in
the Investment Canada Act; and   (g)      the Purchaser is a non-resident of
Canada and not registered for the GST under Part IX of the ETA.  

Section 4.2 Vendor’s Representations

The Vendor represents and warrants to the Purchaser as follows:

(a)      the Vendor has been duly appointed as Receiver of the Debtor pursuant
to the Appointment Order with authority to exercise the powers of sale contained
therein;   (b)      the Vendor has the right to enter into this Agreement and to
complete the Transaction pursuant to the Appointment Order and Approval and
Vesting Order;   (c)      the Vendor is not a non-resident of Canada within the
meaning of that term as used in the Tax Act; and   (d)      the Vendor has not
been served with a notice of appeal or notice of application for leave to appeal
in respect of the Appointment Order, or, after it has been issued, the Approval
and Vesting Order.  



ARTICLE 5– CONDITIONS






Section 5.1 Conditions - Purchaser




(1) The obligation of the Purchaser to complete the Transaction is subject to
the following conditions being fulfilled or performed at or prior to the Time of
Closing:

(a)      the transaction contemplated by the HondaSub APA shall have been
completed concurrently with the Closing;   (b)      all representations and
warranties of the Vendor contained in this Agreement shall be true as of the
Closing Date with the same effect as though made on and as of that date;   (c) 
    no action or proceedings (including appeals and motions of leave to appeal)
shall be pending or threatened to restrain or prohibit the completion of the
Transaction contemplated by this Agreement;   (d)      no material loss of or
material damage to the Assets shall have occurred on or before the Closing Date;
 

--------------------------------------------------------------------------------

(e)      the Vendor shall have performed each of its obligations under this
Agreement to the extent required to be performed on or before the Closing Date;
and   (f)      the Vendor, Honda and HondaSub shall have terminated the
Greenfield Sublicense Agreement and the IP License Agreement concurrent with the
Closing.  

(2) The foregoing conditions are for the exclusive benefit of the Purchaser. Any
condition may be waived by the Purchaser in whole or in part. Any such waiver
shall be binding on the Purchaser only if made in writing.



Section 5.2 Conditions – Vendor




(1) The obligation of the Vendor to complete the Transaction is subject to the
following conditions being fulfilled or performed at or prior to the Time of
Closing:

(a)      the transaction contemplated by the HondaSub APA shall have been
completed concurrently with the Closing;   (b)      all representations and
warranties of the Purchaser contained in this Agreement shall be true as of the
Closing Date with the same effect as though made on and as of that date;   (c) 
    no action or proceedings shall be pending or threatened to restrain or
prohibit the completion of the Transaction contemplated by this Agreement;  
(d)      no material loss of or damage to the Assets shall have occurred on or
before the Closing Date; and   (e)      the Purchaser shall have performed each
of its obligations under this Agreement to the extent required to be performed
on or before the Closing Date.  

(2) The foregoing conditions are for the exclusive benefit of the Vendor. Any
condition may be waived by the Vendor in whole or in part. Any such waiver shall
be binding on the Vendor only if made in writing.

Section 5.3 Appointment, Approval and Vesting Orders

(1)      The obligations of the Vendor and the Purchaser are subject to the
conditions that:     (a)      an Order shall have been made by the Court not
later than May 15, 2009 (i) approving this Agreement and the Transaction, and
(ii) vesting all the right, title and interest of the Debtor in the Assets free
and clear of all liens, security interests and other encumbrances, such order to
be substantially in the form of the draft order attached hereto as Schedule
5.3(1)(a) (the “Approval and Vesting Order”); and     (b)      the Appointment
Order and the Approval and Vesting Order shall not have been stayed, varied or
vacated, no order shall have been issued to restrain or prohibit the completion
of the Transaction, and no appeal or leave to appeal in respect thereof shall
have been filed.  

--------------------------------------------------------------------------------

(2) The parties hereto acknowledge that the foregoing conditions are for the
mutual benefit of the Vendor and the Purchaser.



Section 5.4 Non-Satisfaction of Conditions




     If any condition set out in this Article 5 is not satisfied or performed
prior to the time specified therefor, the party for whose benefit the condition
is inserted may:

(a)      waive compliance with the condition in whole or in part in its sole
discretion by written notice to the other party and without prejudice to any of
its rights of termination in the event of non-fulfilment of any other condition
in whole or in part; or   (b)      elect on written notice to the other party to
terminate this Agreement before Closing.  



ARTICLE 6 – EMPLOYEE MATTERS






Section 6.1 Offers




(1) The Purchaser may, at its option, (but shall not be obligated to) offer
consulting contracts to any person who was an employee of the Debtor on the date
of the Appointment Order (collectively, the “Employees”).

(2) The Purchaser acknowledges and agrees that (i) the Vendor makes no
representation or warranty that any Employee will accept a consulting services
contract with the Purchaser; and (ii) the acceptance by Employees of offers of
consulting services contracts with the Purchaser shall not constitute a
condition to the Purchaser’s obligation to complete the Transaction.



ARTICLE 7– CLOSING






Section 7.1 Closing




     The completion of the Transaction shall take place at the offices of
McMillan LLP, Brookfield Place, 181 Bay Street, Suite 4400, Toronto, Ontario at
the Time of Closing or as otherwise determined by mutual agreement of the
parties in writing.



Section 7.2 Purchaser’s Deliveries on Closing




     At or before the Time of Closing, the Purchaser shall execute and deliver
the following, each of which shall be in form and substance satisfactory to the
Vendor, acting reasonably:

(a)      payment of the balance of the Purchase Price contemplated under Section
3.5;   (b)      a bill of sale and assignment in respect of the Assets
substantially in the form of Schedule 7.2(b) attached hereto;   (c)      payment
or evidence of the payment of the applicable Transfer Taxes or appropriate
exemption certificates, as required by Section 3.9;   (d)      the assumption
agreement required by Section 3.3;  

--------------------------------------------------------------------------------

(e)      a certificate dated the Closing Date, confirming that all of the
representations and warranties of the Purchaser contained in this Agreement are
true as of the Closing Date, with the same effect as though made on and as of
the Closing Date;   (f)      an acknowledgement dated the Closing Date, that
each of the conditions precedent in Section 5.1 of this Agreement have been
fulfilled, performed or waived as of the Closing Date; and   (g)      such
further and other documentation as is referred to in this Agreement or as the
Vendor may reasonably require to give effect to this Agreement.  



Section 7.3 Vendor’s Deliveries on Closing




     At or before the Time of Closing, the Vendor shall execute and deliver the
following, each of which shall be in form and substance satisfactory to the
Purchaser, acting reasonably:

(a)      a bill of sale and assignment in respect of the Assets substantially in
the form of Schedule 7.2(b) attached hereto;   (b)      a certificate dated the
Closing Date, confirming that all of the representations and warranties of the
Vendor contained in this Agreement are true as of the Closing Date, with the
same effect as though made on and as of the Closing Date;   (c)      an
acknowledgement dated the Closing Date, that each of the conditions precedent in
Section 5.2 of this Agreement have been fulfilled, performed or waived as of the
Closing Date; and   (d)      such further and other documentation as is referred
to in this Agreement or as the Purchaser may reasonably require to give effect
to this Agreement.  



Section 7.4 Purchaser’s Acknowledgement




     The Purchaser acknowledges that the Vendor is selling the Assets pursuant
to the Vendor’s powers as authorized by the Appointment Order and the Approval
and Vesting Order. The Purchaser agrees to accept a conveyance of the Assets
pursuant to the Appointment Order and the Approval and Vesting Order.



Section 7.5 Possession of Assets




(1) The Vendor and/or the Debtor shall remain in possession of the Assets until
the Time of Closing. Title to and risk of loss of the Assets shall pass to the
Purchaser at the Time of Closing and the Vendor shall, at the Purchaser’s
expense, ship the Assets to the Purchaser’s address specified in Section 8.2.
The Vendor will deliver physical possession of the Assets to the Purchaser at
such address, all at the Purchaser’s expense, as the Purchaser may reasonably
request. In no event shall the Assets be sold, assigned, transferred or set over
to the Purchaser until the conditions set out in the Appointment Order and the
Approval and Vesting Order have been satisfied and the Purchaser has satisfied
all delivery requirements outlined in Section 7.2.

(2) The Purchaser agrees to indemnify and save the Vendor and any and all of its
predecessors, affiliated and related companies and subsidiaries and their
directors, officers,

--------------------------------------------------------------------------------

employees and agents, both past and present, and each of them (collectively, the
“Releasees”) from any and all actions, causes of action, claims and demands for
damages, loss or injury arising out of, or in any way relating to, the said
shipment of the Assets (collectively, the “Claims”). If section 182 of the ETA
applies to any amount paid by the Purchaser to any of the Releasees, those
amounts shall be increased so that the Releasees receive the same net amounts,
after deducting GST deemed collected, that they would have received had that
legislative provision not applied. This indemnity shall extend, without
limitation, to reasonable expenses of investigation and legal fees and expenses
in connection with any Claims. The Purchaser shall indemnify the Releasees
within five (5) Business Days of written notice by the Vendor or another
Releasee to the Purchaser of any such amount requiring indemnification. This
indemnity shall continue in full force and effect subsequent to and
notwithstanding the expiration or termination of this Agreement and shall
survive the closing and completion of the transactions contemplated by this
Agreement. The Purchaser hereby irrevocably releases, acquits and forever
discharges the Releasees from any and all Claims that the Purchaser may have
against any one or more of the Releasees and represents and warrants that it
will not under any circumstances assign any Claim to another person. The
Purchaser shall not make any claim or take any proceeding against any person
which might claim contribution or indemnity against the Releasees under any
statute or otherwise under law.

Section 7.6 Access to Assets and Operations Prior to Closing

     The Vendor agrees to permit the Purchaser to have reasonable access to the
Assets during normal business hours prior to the Time of Closing for the purpose
of enabling the Purchaser to conduct such inspections of the Assets as it deems
appropriate. The Purchaser agrees to indemnify and save the Debtor and the
Vendor harmless from and against all claims, demands, losses, actions and costs
incurred or arising from or in any way directly related to the inspection of the
Assets or the attendance of the Purchaser, its employees or agents at the
Debtor’s Premises.



Section 7.7 Access to Debtor’s Premises




     Upon the signing of this Agreement, the Vendor shall arrange for the
Purchaser to have access to the Debtor’s Premises for the sole purpose of
preparing, packaging and loading the Assets for shipment to the Purchaser’s
address specified in Section 8.2. The Purchaser shall ensure that the Inventory
included in the Assets is prepared, packaged and loaded for shipment as soon as
possible after Closing using commercially reasonable efforts, but in no event
later than 10 Business Days after the Closing Date. The Purchaser agrees that it
shall vacate the Debtor’s Premises not later than 21 days following the Closing
Date. The Purchaser agrees that it shall maintain with a recognized insurance
carrier adequate insurance in respect of the Purchaser’s access to the Debtor’s
Premises during the period of such access, and shall leave the Debtor’s Premises
in a broom swept and clean condition and in no worse state of repair than as of
the date of Closing (reasonable wear and tear excepted) and shall be responsible
for all costs of clean-up of the Debtor’s Premises. The Purchaser shall pay to
the Vendor on Closing an occupancy fee in the amount of CAD$1,300.00 per day on
account of all rental and occupancy costs of the Vendor in respect of the
Debtor’s Premises during the period between the Closing Date and the date on
which the Purchaser vacates the Debtor’s Premises. The Purchaser agrees to
indemnify and save the Debtor and the Vendor harmless from and against all
claims, demands, losses, actions and costs incurred or arising from or in any
way directly related to the occupancy of the Debtor’s

--------------------------------------------------------------------------------

Premises by the Purchaser, its employees or agents, or the removal of Assets
from the Debtor’s Premises by the Purchaser, its employees or agents.



Section 7.8 Risk




     The Assets shall be and remain at the risk of the Debtor and/or Vendor
until Closing and at the risk of the Purchaser from and after Closing. If, prior
to Closing, the Assets shall be substantially damaged or destroyed by fire or
other casualty, then, at its option, the Purchaser may decline to complete the
Transaction. Such option shall be exercised within ten (10) days after
notification to the Purchaser by the Vendor of the occurrence of damage or
destruction (or prior to the Closing Date if such occurrence takes place within
ten (10) days of the Closing Date) in which event this Agreement shall be
terminated automatically and the Purchaser shall be entitled only to a return of
the Deposit paid under Section 3.5(1)(a) with interest but without any other
compensation. If the Purchaser does not exercise such option, it shall complete
the Transaction and shall be entitled to an assignment of the proceeds of
insurance referable to such damage or destruction. Where any damage is not
substantial, the Purchaser shall complete the Transaction and shall be entitled
to an assignment of the proceeds of insurance referable to such damage provided
that such damage is insured or, otherwise, to an abatement. If any dispute
arises under this Section 7.8 as to whether damage or destruction is substantial
or with respect to the amount of any abatement, such dispute will be determined
in accordance with Section 7.9.



Section 7.9 Arbitration




     If any dispute arises under 0 as to any adjustment of the Purchase Price,
or Section 7.8 as to whether damage or destruction is substantial or with
respect to the amount of any abatement, such dispute will be determined by an
arbitrator mutually acceptable to the parties. If the parties fail to agree on
an arbitrator, either may, after such party has notified the other of such
failure to agree, give notice to the other party that it wishes to submit the
dispute to arbitration by a single arbitrator in accordance with the
International Commercial Arbitration Act (Ontario). The decision of the
arbitrator which shall be final and binding on the parties shall be made as soon
as possible following the arbitrator’s appointment. The fees and expenses of the
arbitration shall be borne equally by the parties. If an arbitration proceeding
is commenced prior to the Closing Date, the Closing Date shall be automatically
extended to the date which is four (4) Business Days from the date of the
decision of the arbitrator.



Section 7.10 Termination




     If either the Purchaser or Vendor validly terminates this Agreement in
accordance with Section 5.4, or if the Offer is not accepted on or before May 6,
2009, then:

(a)      all the obligations of both the Vendor and Purchaser pursuant to this
Agreement shall be at an end; and   (b)      neither party shall have any right
to specific performance or other remedy against, or any right to recover damages
or expenses from, the other,  



  provided, however, that the Purchaser shall:




(x)      only be entitled to have the Deposit returned with any interest accrued
thereon, but without deduction, if the Purchaser validly terminates this
Agreement in  

--------------------------------------------------------------------------------

  accordance with Section 5.4, or if the Closing has not occurred by May 15,
2009 other than as a result of the action or inaction of the Purchaser; and  
(y)      without limiting the generality of the foregoing, not be entitled to
have the Deposit returned or to receive interest thereon in the event that the
Purchaser terminates this Agreement as a result of the condition provided in
Section 5.1(1)(a) not having been fulfilled as a result of the Purchaser’s
default under or breach of the HondaSub APA.  



Section 7.11 Books and Records




     The Purchaser shall preserve, for a period of not less than six (6) years
from the Closing Date, the Books and Records in good order and shall provide the
Vendor or its representatives with reasonable access thereto during normal
business hours, and a right to make copies thereof, at the Vendor's expense.
Notwithstanding any other provision of this Agreement, the Vendor shall be
entitled to retain copies of any Books and Records delivered to the Purchaser
pursuant to this Agreement provided that those copies relate to tax matters or
are otherwise reasonably required by the Vendor to perform its obligations
hereunder or under applicable law.



Section 7.12 Breach by Purchaser




     If the Purchaser fails to comply with the terms of this Agreement, the
Vendor may by notice to the Purchaser elect to treat the Agreement as having
been repudiated by the Purchaser. In that event, the Deposit and any other
payments made by the Purchaser shall be forfeited to the Vendor on account of
its liquidated damages, and the Assets may be resold by the Vendor. In addition,
the Purchaser shall pay to the Vendor on demand the deficiency, if any, arising
upon such resale (after deducting the expenses of resale) together with interest
and all other damages or charges occasioned by or resulting from the default by
the Purchaser.



Section 7.13 Change Debtor’s Name




     The Vendor, on behalf of the Debtor, shall make reasonable best efforts to
file articles of amendment to change the corporate name of the Debtor to another
name not including the word, “FuelMaker” and otherwise not confusingly similar
to its present name.

Section 7.14 Termination of Contractor Agreements

     The Vendor, at the request of the Purchaser, on behalf of the Debtor, shall
make commercially reasonable efforts to send letters to contractors identified
by the Purchaser terminating contracts under which the Debtor has granted the
right to use portions of HondaSub’s Intellectual Property, in the ordinary
course of the Debtor’s business for the purpose of manufacturing parts or
providing services for the Debtor’s products and/or processes.



ARTICLE 8 – GENERAL






Section 8.1 Further Assurances




     Each of the parties shall, from time to time after the Closing Date, at the
request and expense of the other, take or cause to be taken such action and
execute and deliver or cause to be

--------------------------------------------------------------------------------

executed and delivered to the other such documents and further assurances as may
be reasonably necessary to give effect to this Agreement.



Section 8.2 Notice




(1) Any notice or other communication under this Agreement (each a “Notice”)
shall be in writing and may be delivered personally or transmitted by fax,
addressed in the case of the Purchaser, as follows:

(a)      MTM     Via La Morra, 1 12062 Cherasco, (Cuneo), Italy  

    Attention:    Giuseppe Colombo      Telephone No.:    39 0172 486 8279     
Fax No.:    39 0172 48 82 37    with a copy to:            Fuel Systems
Solutions Inc.      3030 South Susan Street      Santa Ana, CA         
92704-6435            Attention:    Matthew Beale, President      Telephone
No.:    (714) 656-1300      Fax No.:    (714) 656-1401    and with a copy to   
        Davies Ward Phillips & Vineberg LLP      44th Floor          1 First
Canadian Place          Toronto, ON M5X 1B1        Attention:    Jay A. Swartz 
    Fax No.:    (416) 863-0871    (b)    and in the case of the Vendor, as
follows:        McIntosh & Morawetz Inc.      Royal Bank Plaza, South Tower     
200 Bay Street          Suite 2000          Toronto, ON          M5J 2J1       
    Attention:    Alan Hutchens, C.A.      Telephone No.:    (416) 847-5157 


--------------------------------------------------------------------------------



Fax No.:






(416) 847-5201






  with a copy to:

McMillan LLP
Brookfield Place
181 Bay Street, Suite 4400
Toronto, Ontario
M5J 2J7




Attention:    Bruce N. McWilliam  Telephone No.:    (416)    865-7214  Fax No.: 
  (416)    865-7048 


(2) Any Notice or other communication, if given by personal delivery, will be
deemed to have been given on the day of actual delivery thereof and, if
transmitted by fax before 5:00 p.m. on a Business Day, will be deemed to have
been given on the Business Day, and if transmitted by fax after 5:00 p.m. on a
Business Day, will be deemed to have been given on the Business Day after the
date of the transmission.



Section 8.3 Time




     Time shall, in all respects, be of the essence hereof, provided that the
time for doing or completing any matter provided for herein may be extended or
abridged by an agreement in writing signed by the Vendor and the Purchaser or by
their respective solicitors.



Section 8.4 Currency




     Except where otherwise indicated, all references herein to money amounts
are in United States currency.



Section 8.5 Survival




     The representations and warranties of the parties hereto contained in this
Agreement shall survive Closing.



Section 8.6 Benefit of Agreement




     This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns. The
Purchaser shall not assign its rights or benefits under this Agreement in whole
or in part except with the prior written consent of the Vendor, acting
reasonably, except that the Purchaser may assign its rights hereunder without
such consent to one or more of its wholly-owned subsidiaries or affiliates
provided that such assignment is made no later than ten (10) Business Days prior
to the Closing Date. Notwithstanding any such assignment the Purchaser shall not
be released from any of its liabilities or obligations under this Agreement.



Section 8.7 Entire Agreement




     This Agreement and the attached Schedules constitute the entire agreement
between the parties with respect to the subject matter and supersede all prior
negotiations and understandings.

--------------------------------------------------------------------------------

This Agreement may not be amended or modified in any respect except by written
instrument executed by the parties.



Section 8.8 Paramountcy




     In the event of any conflict or inconsistency between the provisions of
this Agreement, and any other agreement, document or instrument executed or
delivered by the Vendor in connection with this Transaction or this Agreement
the provisions of this Agreement shall prevail to the extent of such conflict or
inconsistency.



Section 8.9 Severability




     If any provision of this Agreement or any document delivered in connection
with this Agreement is partially or completely invalid or unenforceable, the
invalidity or unenforceability of that provision shall not affect the validity
or enforceability of any other provision of this Agreement, all of which shall
be construed and enforced as if that invalid or unenforceable provision were
omitted. The invalidity or unenforceability of any provision in one jurisdiction
shall not affect such provisions validity or enforceability in any other
jurisdiction.



Section 8.10 Vendor’s Capacity




     The Vendor acts in its capacity as Receiver of the Debtor and shall have no
personal or corporate liability under this Agreement.



Section 8.11 Governing Law




     This Agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario and the laws of Canada applicable therein and
each of the parties irrevocably attorns to the non-exclusive jurisdiction of the
courts of the Province of Ontario.



Section 8.12 Commission




     The Purchaser asserts that there are no agent or broker fees or other
commissions payable by the Purchaser on the Purchase Price or otherwise in
connection with the Transaction and the Purchaser agrees to indemnify the Vendor
against any claim for compensation or commission by any third party or agent
retained by the Purchaser in connection with, or in contemplation of, the
Transaction. The Vendor asserts that there are no agent or broker fees or other
commissions payable by the Vendor on the Purchase Price or otherwise in
connection with the Transaction for which the Purchaser would be responsible.



Section 8.13 Counterparts




     This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which shall constitute one and the
same agreement. Transmission by facsimile of an executed counterpart of this
Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart.



ARTICLE 9 – TIME FOR ACCEPTANCE




     The offer to purchase comprising this Agreement shall be irrevocable by the
Purchaser and open for acceptance by the Vendor until 5:00 p.m. on the 6th day
of May, 2009, after which

--------------------------------------------------------------------------------

time, if not accepted and notice of such acceptance communicated to the
Purchaser, then the said offer to purchase shall be null and void and of no
further force and effect.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



EXECUTED as of the 30th day of April, 2009.






MTM S.r.l.






By: /s/ Mariano Costamagna






Name: Mariano Costamagna
Title: President




The Vendor hereby accepts the foregoing offer to purchase in accordance with its
terms as of this 4th day of May, 2009.



MCINTOSH & MORAWETZ INC., in its
capacity as Interim Receiver and Receiver and
Manager of FuelMaker Corporation and not in
its personal capacity and without personal or
corporate liability






By: /s/ Douglas McIntosh






Name: Douglas McIntosh
Title: Managing Director




--------------------------------------------------------------------------------